DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 8, 16, 18 and 21-40 are cancelled. Claims 1-7, 9-15, 17, 19-20 and 41-45 are allowed.

Allowable Subject Matter
Claims 1-7, 9-15, 17, 19-20 and 41-45 allowed. The following is an examiner’s statement of reasons for allowance:
Schunemann (GB 295524) teaches a means for loosening and distributing tobacco (page 1, lines 12-26) having combs that remove tobacco from between pins of a roller (page 3, lines 32-65, figure 8, reference numeral 68). It is evident that the comb has teeth. The combs oscillate mainly up and down to remove tobacco from the rollers and are driven by a common crank mechanism (page 3, lines 32-65, figure 8, reference numeral 72). Schunemann additionally teaches that removing tobacco results in a uniform flow of tobacco (page 1, lines 12-35). However, Schunemann does not teach or suggest the combs oscillating parallel to the lengths of their associated rollers.
Molins (GB 367373) teaches a tobacco feeding apparatus in which tobacco is carried from a hopper by a carded combing roller (figure 1, reference numeral 3) that passes a carded brushing roller which rotates in such a manner as to brush back the superfluous tobacco which is carried upwards by the combing roller (page 4, lines 41-49, figure 1, reference numeral 4). The brushing roller is in contact with flexible bands (figure 2, reference numeral 10) that carry excess tobacco away from the gap between the combing and brushing rollers and to a guide roller (page 4, lines 62-80, figure 1, reference numeral 11). Prongs are mounted on the guide roller (page 4, lines 81-88) which is laterally oscillated to impart lateral movement to the mass of tobacco and improve the grip on the tobacco (page 5, lines 18-29). However, Molins does not teach or suggest oscillating the combing or brushing rollers.
Thompson (US 2,388,772) teaches tobacco regulator operating in conjunction with the drums of a tobacco feeder (page 1, left column, lines 1-5). A rake unit comprising a horizontal beam having rake tines attached to it extends transversely (page 1, left column, lines 41-48) is lifted upward and downward by rotation of a shaft (page 1, left column, lines 49-55, page 2, right column, lines 1-5). However, Thompson does not teach or suggest the rake moving laterally.
The prior art does not teach or suggest a drive system configured to oscillate a comb structure in a linear direction parallel to the length of a roller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715